Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further review of application, it was found that the previous Notice of Allowability, PTOL-37, issued on 05/16/2022, erroneously mentioned claims 1-13 as allowed claims. However, in fact claim 3 was cancelled. This Notice of allowability corrects status of claim 3 as per amendment dated 05/03/2022. The attached Corrected Notice of Allowability corrects the status of all claims. Claims 1, 2 and 4-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879